Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
[AltContent: arrow]
OFFICE ACTION
This Office action is responsive to Applicant's Response to Restriction
Requirement, filed 22 February 2022.
Claims 1-13 are pending.

[AltContent: arrow]
Priority
This application filed 04/20/2020 is a continuation of PCT/JP2018/039794 , filed 10/26/2018 claims foreign priority to JP2017-210311, filed 10/31/2017.
[AltContent: arrow]

Information Disclosure Statement

Applicants' information disclosure statements (IDS) filed on 4/20/2020; 06/08/2020 and 7/23/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
[AltContent: arrow]
Response to Restriction

Applicant's election with traverse  of Group I (Claims 1 and 11) in the reply filed on 02/22/2022 is acknowledged.
The traversal is on the ground(s) that examination of the claims would not be a serious burden on the Examiner to search and examine the inventions of Groups. Upon further consideration in view of Applicants arguments (remarks page 4-5)  the restriction requirement between Groups I-VII as set forth in the Office action mailed on 01/21/2021 
Applicants elected the species of compound 3a as disclosed on Example 5 of instant disclosure.
The instantly elected species was searched and examined.  It was determined that the elected species was free of the prior art.   For this reason, the search and examination of instant claim 1 was expanded to consider additional species and subgenera within the generic formula of instantly claimed compounds of formula 3. Claims have been searched in their entirety.
[AltContent: arrow]
Allowable Subject Matter
Claims 1-13 are allowable. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
as defined in claims 1, 11, compounds of formula 4 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
as defined in claim 7, 12 the  method for making compounds of formula 1 of claim 2-6,13 the method for making compounds of formula 3 of claim 8,  the method for making compounds of formula 4 of claim 9, the method for making compounds of formula 2 of claim 10 are novel and non-obvious over the prior art. 
The closest prior art is US Patent No. 4294849 A, by Masaki Oct. 13, 1981 (cited by Applicants in IDS), which teach prostaglandin analogues of formula VI: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The prior art does not encompass the scope of the instant application and does not provide a suggestion of the claimed compounds of formula 1-4 and method of making thereof  with a substituents as defined. The reference does not teach examples or subgenera that would suggest substitution patterned and connectivity as recited in instant claims or the nexus for the activity of the compound  as antiplatelet agents. Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed invention and therefore, the claimed invention is deemed novel and unobvious over the prior art.
[AltContent: arrow]
Conclusion
Claims 1-13 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
[AltContent: arrow]

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622